Co wont Aa vA FP W WN

10
11
2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
|
28

 

FILED IN THE U.S. DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JAN 3 1 2020

SEAN F, MCAVOY, CLERK
reeenstaieerereisiccciaia gg DERI,
YAKIMA, WASHINGTON

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

ANGELICA E., No. 1:19-CV-03056-LRS
Plaintiff, ORDER GRANTING
DEFENDANT’S MOTION FOR
VS. SUMMARY JUDGMENT,
INTER ALIA
COMMISSIONER OF SOCIAL
SECURITY,
Defendant.

 

BEFORE THE COURT are the Plaintiff's Motion For Summary Judgment
(ECF No. 12) and the Defendant's Motion For Summary Judgment (ECF No. 13).

JURISDICTION

Angelica E., Plaintiff, applied for Title XVI Supplemental Security Income
benefits (SSD on June 16, 2015. The application was denied initially and on
reconsideration. Plaintiff timely requested a hearing which was held on December
20, 2017, before Administrative Law Judge (ALJ) Kimberly Boyce. Plaintifftestified
at the hearing, as did Vocational Expert (VE) Kimberly Mullinax. On April 4, 2018,
the ALJ issued a decision finding the Plaintiff not disabled. The Appeals Council
denied a request for review of the ALJ’s decision, making that decision the
Commissioner’s final decision subject to judicial review. The Commissioner’s final

decision is appealable to district court pursuant to 42 U.S.C. §405(g) and §1383(c)(3).

ORDER GRANTING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT- 1

 
So Oa NN Dn On Fe WY NYO

bo DR BRO NO DRO RO RD i BE i EF EEF Rr Ri eee ee

 

STATEMENT OF FACTS
The facts have been presented in the administrative transcript, the ALJ's
decision, the Plaintiff's and Defendant's briefs, and will only be summarized here. At
the time of her application for SSI benefits, Plaintiff was 35 years old, and at the time
of the administrative hearing, she was 39 years old. She has a high school education

and no past relevant work experience.

STANDARD OF REVIEW

"The [Commissioner's] determination that a claimant is not disabled will be
upheld if the findings of fact are supported by substantial evidence....". Delgado v.
Heckler, 722 F.2d 570, 572 (9th Cir. 1983). Substantial evidence is more than a mere
scintilla, Sorenson v. Weinberger, 514 F.2d 1112, 1119 n.10 (9th Cir. 1975), but less
than a preponderance. McAllister v. Sullivan, 888 F.2d 599, 601-602 (9th Cir. 1989);
Desrosiers v. Secretary of Health and Human Services, 846 F.2d 573, 576 (9th Cir.
1988). "It means such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401, 91
S.Ct. 1420 (1971). "[S]Juch inferences and conclusions as the [Commissioner] may
reasonably draw from the evidence" will also be upheld. Beane v. Richardson, 457
F.2d 758, 759 (9th Cir. 1972); Mark v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965).
On review, the court considers the record as a whole, not just the evidence supporting
the decision of the Commissioner. Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir.
1989); Thompson v. Schweiker, 665 F.2d 936, 939 (9th Cir. 1982).

It is the role of the trier of fact, not this court to resolve conflicts in evidence.
Richardson, 402 U.S. at 400. If evidence supports more than one rational
interpretation, the court must uphold the decision of the ALJ. Allen v. Heckler, 749
F.2d 577, 579 (9th Cir. 1984).

A decision supported by substantial evidence will still be set aside if the proper

ORDER GRANTING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT- 2

 
Co WHmN Dn A FP WY NY KF

Do wo wo NO NHN ND HN HN NO He He He Fe HR Re eee ee
oN DO UN RP We Ne KF TD OO WON Dn FP WY NYO KF OS

 

legal standards were not applied in weighing the evidence and making the decision.
Brawner v. Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir.
1987).

ISSUES
Plaintiff argues the ALJ erred in: 1) failing to find Plaintiff has a “severe”
mental health impairment; 2) not providing specific, clear and convincing reasons for
discrediting Plaintiff's testimony regarding her symptoms and limitations; 3) failing
to provide adequate reasons for rejecting the opinions of treating medical providers;
and 4) presenting a hypothetical to the VE regarding Plaintiff's residual functional
capacity (RFC) that is not supported by substantial evidence in the record.

DISCUSSION
SEQUENTIAL EVALUATION PROCESS

The Social Security Act defines "disability" as the "inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than twelve months." 42
U.S.C. § 1382c(a)(3)(A). The Act also provides that a claimant shall be determined
to be under a disability only if her impairments are of such severity that the claimant
is not only unable to do her previous work but cannot, considering her age, education
and work experiences, engage in any other substantial gainful work which exists in
the national economy. Jd.

The Commissioner has established a five-step sequential evaluation process for
determining whether a person is disabled. 20 C.F.R. § 416.920; Bowen v. Yuckert,
482 U.S. 137, 140-42, 107 S.Ct. 2287 (1987). Step one determines if she is engaged
in substantial gainful activities. If she is, benefits are denied. 20 C.F.R. §

ORDER GRANTING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT- 3

 
oO Aa NY WBN FP W HNO

hNO ND NO NO NO NO FY FH FY FF FF FF FF YF PF

 

416.920(a)(4)(I). If she is not, the decision-maker proceeds to step two, which
determines whether the claimant has a medically severe impairment or combination
ofimpairments. 20 C.F.R. § 416.920(a)(4)(ii). If the claimant does not have a severe
impairment or combination of impairments, the disability claim is denied. If the
impairment is severe, the evaluation proceeds to the third step, which compares the
claimant's impairment with a number of listed impairments acknowledged by the
Commissioner to be so severe as to preclude substantial gainful activity. 20 C.F.R.
§ 416.920(a)(4)(i11); 20 C.F.R. § 404 Subpart P, App. 1. Ifthe impairment meets or
equals one of the listed impairments, the claimant is conclusively presumed to be
disabled. If the impairment is not one conclusively presumed to be disabling, the
evaluation proceeds to the fourth step which determines whether the impairment
prevents the claimant from performing work she has performed in the past. If the
claimant is able to perform her previous work, she is not disabled. 20 C.F.R. §
416.920(a)(4)(iv). If the claimant cannot perform this work, the fifth and final step
in the process determines whether she is able to perform other work in the national
economy in view of her age, education and work experience. 20 C.F.R. §
416.920(a)(4)(v).

The initial burden of proof rests upon the claimant to establish a prima facie
case of entitlement to disability benefits. Rhinehart v. Finch, 438 F.2d 920, 921 (9th
Cir. 1971). The initial burden is met once a claimant establishes that a physical or
mental impairment prevents her from engaging in her previous occupation. The
burden then shifts to the Commissioner to show (1) that the claimant can perform
other substantial gainful activity and (2) that a "significant number of jobs exist in the
national economy" which claimant can perform. Kail v. Heckler, 722 F.2d 1496,
1498 (9th Cir. 1984).

ORDER GRANTING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT- 4

 
Oo wa NY Nn an FSP WY WN

10
11
12
13
14
15
16
17
18
19
20
21
3
23
24
25
26
27
28

 

ALJ'S FINDINGS

The ALJ found the following: 1) Plaintiff has “severe” medical impairments,
those being obesity, carpal tunnel syndrome, and a hernia; 2) Plaintiff’s impairments
do not meet or equal any of the impairments listed in 20 C.F.R. § 404 Subpart P,
App. 1; 3) Plaintiffhas the RFC to perform “light” work, except she can occasionally
handle with the dominant right upper extremity and can occasionally feel, and she can
perform work in which concentrated exposure to hazards is not present; and 4)
Plaintiff's RFC allows her to perform jobs existing in significant numbers in the
national economy, including furniture rental consultant, bakery worker (conveyor

line), and usher. Accordingly, the ALJ concluded the Plaintiff is not disabled.

SEVERE IMPAIRMENTS

A “severe” impairment is one which significantly limits physical or mental
ability to do basic work-related activities. 20 C.F.R. § 416.920(c). It must result
from anatomical, physiological, or psychological abnormalities which can be shown
by medically acceptable clinical and laboratory diagnostic techniques. It must be
established by medical evidence consisting of signs, symptoms, and laboratory
findings, not just the claimant's statement of symptoms. 20 C.F.R. § 416.908.

Step two is ade minimis inquiry designed to weed out non-meritorious claims
at an early stage in the sequential evaluation process. Smolen v. Chater, 80 F.3d
1273, 1290 (9" Cir. 1996), citing Bowen v. Yuckert, 482 U.S. 137, 153-54 (1987)
("[S]tep two inquiry is a de minimis screening device to dispose of groundless
claims"). "[O]nly those claimants with slight abnormalities that do not significantly
limit any basic work activity can be denied benefits" at step two. Bowen, 482 U.S.
at 158 (concurring opinion). "Basic work activities" are the abilities and aptitudes to
do most jobs, including: 1) physical functions such as walking, standing, sitting,

lifting, pushing, pulling, reaching, carrying, or handling; 2) capacities for seeing,

ORDER GRANTING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT- 5

 
Oo AN Dn nA FF. WY NY KF

NO po wo bw Kb KH HN KH NY HH He Fe Re He Re Re Re
oOo NY DA Hn BP Ww NYO KY DOD OBO WON Dn FP WO NY KF OD

 

hearing, and speaking; 3) understanding, carrying out, and remembering simple
instructions; 4) use of judgment; 5) responding appropriately to supervision, co-
workers and usual work situations; and 6) dealing with changes in a routine work
setting. 20 C.F.R. § 416.921(b).

The Commissioner has stated that “[i]f an adjudicator is unable to determine
clearly the effect of an impairment or combination of impairments on the individual’s
ability to do basic work activities, the sequential evaluation should not end with the
not severe evaluation step.” Webb v. Barnhart, 433 F.3d 683, 687 (9" Cir. 2005),
citing S.S.R. No. 85-28 (1985). An ALJ may find that a claimant lacks a medically
severe impairment or combination of impairments only when his conclusion is
“clearly established by medical evidence.” Jd.

The ALJ found Plaintiffdid not have a “severe” mental impairment because the
evidence showed that her depression and anxiety symptoms were sufficiently
managed. The ALJ cited “substantial evidence” in support of this finding. The
medical evidence, as discussed below, “clearly established’ that Plaintiff does not
have a “severe” mental health impairment.

Plaintiff was seen at Central Washington Comprehensive Mental Health
(CWCMH) in 2010-11. An issue developed with the Plaintiff keeping her
appointments. (AR at pp. 429-30). In February 2011, Plaintiff indicated she was not
interested in therapy, but wanted to continue medication management. (AR at p.
433). Plaintiff asserted she did not have coverage for therapy and could not afford
it. (AR at p. 434). In December 2010, Plaintiffagreed with her therapist that she was
capable of working 21-30 hours per week. (AR at p. 438). She noted she had never
had a full-time job, only part-time jobs, and her dream had always been to be a stay-
at-home mom. (AR at p. 440).

In February 2015, Plaintiff underwent a consultative psychological

examination by Roland Dougherty, Ph.D., at the behest of the Commissioner. She

ORDER GRANTING DEFENDANT'S
MOTION FOR SUMMARY JUDGMENT- 6

 
So wo NN Dn nO BR W Wb

10
i
12
13
14
15
16
i?
18
19
20
21
22
23
24
25
26
27
28

 

informed Dr. Dougherty that she had four children, ranging in ages from 5 to 12. (AR
at pp. 276-77). She described how she takes care of her children and her household.
(AR at p. 277). Dr. Dougherty diagnosed Plaintiff with dysthymia and anxiety
disorder, not otherwise specified. (AR at p. 277). He assigned her a current (Global
Assessment of Functioning (GAF) score of 60, at the top end of the range (51-60)
indicating moderate symptoms and moderate difficulty in social, occupational, or
school functioning.' Dr. Dougherty described Plaintiff’s depression as “mild to
moderate on her present medication and it fluctuates in severity.” (AR at p. 278). He
indicated Plaintiff “experiences anxiety about once or twice a week, for up to an
hour.” (/d.). Dr. Dougherty found Plaintiff to be “pleasant and cooperative;” “had
no difficulty in answering my questions;” her social skills appeared to be good; her
thinking was logical and goal directed; and she had the ability to do multiple
household tasks, could use a recipe when cooking, had basic computer skill, drove
a car, and cared for her children. (/d.). As such, Dr. Dougherty opined as follows:

I believe [she] has the ability to do detailed and complex tasks.

She was ce ae to me and completed the tasks she was |

asked to. I believe that she has the ability to accept instructions

from supervisors and to interact with coworkers and the public.

... 1 do not believe that her psychological difficulties are likely

to make it very difficult for her to maintain regular attendance in

the workplace. She may have some difficulty in completing a

normal workday/workweek without interruptions from her

depression and aneyy. The same conditions may make it at

least mildly difficult for her to deal with the stress encountered

in the workplace.
(AR at p. 278)(emphasis added). As is apparent, Dr. Dougherty was equivocal as to

whether Plaintiff’s mental health issues would have any impact on her ability to

 

1

American Psychiatric Ass’n, Diagnostic & Statistical Manual of Mental

Disorders, (4" ed. Text Revision 2000)(DSM-IV-TR at p. 34).

ORDER GRANTING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT- 7

 
 

perform basic work-related activities.

In April 2015, Plaintiff resumed treatment at CWCMH. She claimed she
stopped treatment because she no longer had medical coverage. (AR at p. 293). At
that time, she was assigned a GAF score of 37 by therapist William Short, M.S.,
indicating major impairment in several areas, such as work or school, family relations,
judgment, thinking or mood. (AR. at p. 297). By November 2015, however, Mr.
Short, in a Washington State Department of Social and Health Services (DSHS)
“WorkFirst Documentation Request Form for Medical or Disability Condition,”
opined that Plaintiff's depression did not limit her ability to work, look for work, or
prepare for work. (AR at p. 609). Short described Plaintiffs treatment plan as
attending weekly individual therapy sessions and working on coping skills at home.
(AR at p. 610).

In August 2016, Plaintiff stated her depression was improving and was no
longer “debilitating” (AR at p. 547), and in October 2016, psychiatrist Rafat R.
Zakhary, M.D., reported that he could not find symptoms to support her “major
depression.” (AR at p. 572).

In April 2017, Plaintiff was discharged “due to non-adherence to treatment.”

(AR at p. 625). She was discharged “due to her not fulfilling her treatment
recommendations and not coming into her scheduled appointments on a regular
basis.” (AR at p. 665).

Plaintiff was again seen at CWCMH in June 2017. She stated she “will do
child care and has done this pretty much all her life” and “is not able to keep a job
because her first priority is her children.” (AR at p. 677). She indicated she was
applying for SSI and could not work because if she did, she would have to “start all
over.” (d.). Plaintiff completed a PHQ-9 Questionnaire and her score was 9 (/d.),

ORDER GRANTING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT- 8

 
Co wn nNnN Dn Oo FP WY NY

NO bho NN HNO KN NHN KN KN RO RR rR RR Re RE Re
oN ON Bh We NHN KH DOD oO ON Donon FP WO NY KF OS

 

indicating “mild” depression.” She also completed a GAD-7 Questionnaire and her
score was 7 (/d.), indicating” mild” anxiety.’ As such, Plaintiff did “not meet medical
necessity as she [was] not reporting significant distress nor [was] she reporting
functional impairment.” (AR at p. 679). Plaintiff agreed she was doing better than
she ever remembered. (/d.).

The ALJ did not err in concluding that Plaintiff's mental impairments cause no
more than “mild” limitations and therefore, are not “severe.” (AR at p. 19).
“Substantial evidence” in the record supports this conclusion. This is so
notwithstanding the January/February 2016 opinions of state agency psychologists,
Bruce Eather, Ph.D., and Michael L. Brown, Ph.D., that, based on their review of the
record, Plaintiff was “moderately” limited in her ability to maintain attention and
concentration for extended periods and in her ability to complete a normal workday
and workweek without interruptions from psychologically based symptoms and to
perform at a consistent pace. (AR at pp. 66-67; 82-83). Even then, Drs. Eather and
Brown indicated Plaintiff retained “the ability to maintain attention/concentration

sufficient to complete routine tasks over a normal 8-hour workday with customary
breaks.” (/d.).

 

/|
/|

2

The Patient Health Questionnaire (PHQ-9) assesses and monitors depression
severity.

3
The Generalized Anxiety Disorder Questionnaire (GAD-7) assesses and
monitors anxiety severity.

ORDER GRANTING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT- 9

 
oOo won Dn An FP YW WN

10
i
12
13
14
15
16
17
18
19
20
21
ys
23
24
25
26
27
28

 

TESTIMONY RE SYMPTOMS AND LIMITATIONS

Where, as here, the Plaintiff has produced objective medical evidence of an
underlying impairment that could reasonably give rise to some degree of the
symptoms alleged, and there is no affirmative evidence of malingering, the ALJ’s
reasons for rejecting the Plaintiffs testimony must be clear and convincing. Burrell
v. Colvin, 775 F.3d 1133, 1137 (9" Cir. 2014); Garrison v. Colvin, 759 F.3d 95, 1014
(9" Cir. 2014). Ifan ALJ finds a claimant’s subjective assessment unreliable, “the
ALJ must make a credibility determination with findings sufficiently specific to
permit [a reviewing] court to conclude that the ALJ did not arbitrarily discredit [the]
claimant’s testimony.” Thomas v. Barnhart, 278 F.3d 947, 958 (9" Cir. 2002).
Among other things, the ALJ may consider: 1) the claimant's reputation for
truthfulness; 2) inconsistencies in the claimant's testimony or between her testimony
and her conduct; 3) the claimant’s daily living activities; 4) the claimant's work
record; and 5) testimony from physicians or third parties concerning the nature,
severity, and effect of claimant's condition. Jd.

The ALJ offered clear and convincing reasons for discounting Plaintiffs
testimony. (AR at pp. 21-22). In June 2017, when seen at CWCMH, Plaintiff denied
physical health concerns and although she indicated she experienced some pain, she
stated she was taking ibuprofen for it and had not been seen by a physician for pain.
(AR at p. 675). In October 2017, she acknowledged to Nurse Practitioner (ARNP)
Irma Mejia at Mid-Valley Community Clinic (MVCC) that she had not followed up
with a carpal tunnel specialist in “some time.” (AR at p. 704).

Notwithstanding Plaintiff's hearing testimony suggesting she could not
adequately care for her children and take care of household chores, the record, as

noted by the ALJ in her decision, is replete with references to Plaintiff taking care of

ORDER GRANTING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT- 10

 
oo Wn NY Dn A Ff WY WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

her children and managing her household by herself since 2011. (AR at p. 21).4

In June 2017, Plaintiff stated “she will do child care and has done this pretty much
all her life” and indicated she was unable to keep a job because her first priority was
her children as they often get sick. (AR at p. 677).

Plaintiff underwent hernia repair in August 2016. In September 2016, she
reported her pain had improved to the point that she just had some flairs of pain. She
indicated her primary care physician assistant informed her she should be able to start
looking for work after September 29, 2016, and she was excited about the possibility
of returning to work. (AR at p. 557). In November 2016, Plaintiff informed ARNP
Mejia that residual pain from her hernia pain was tolerable and she denied any
abdominal pain. (AR at p. 715).

Plaintiffs statement that she could not work because if she did so, she would
have to “start all over” for SSI purposes reasonably suggests, as found by the ALJ,

that she was not working for reasons unrelated to a mental or physical impairment.

MEDICAL OPINIONS

It is settled law in the Ninth Circuit that in a disability proceeding, the opinion
of a licensed treating or examining physician or psychologist is given special weight
because of his/her familiarity with the claimant and his/her condition. Ifthe treating
or examining physician's or psychologist’s opinion is not contradicted, it can be
rejected only for clear and convincing reasons. Reddick v. Chater, 157 F.3d 715, 725
(9" Cir. 1998); Lester v. Chater, 81 F.3d 821, 830 (9" Cir. 1996). If contradicted, the

ALJ may reject the opinion if specific, legitimate reasons that are supported by

 

4
See discussion infra as to what Plaintiff told Dr. Opara about her daily
living activities.

ORDER GRANTING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT- 11

 
Co wo NY Dn Wn FP W NY

Do wo vp NY NY NY NY NN N KY YF KF FP KF KF KF KF YS
Oo DY OO WA BR WwW NYO KFK& DOD Oo WAN DA FP Ww NY YF CO

 

substantial evidence are given. Jd. “[W]hen evaluating conflicting medical opinions,
an ALJ need not accept the opinion of a doctor if that opinion is brief, conclusory,
and inadequately supported by clinical findings.” Bayliss v. Barnhart, 427 F.3d 1211,
1216 (9th Cir. 2005)... The opinion of a non-examining medical advisor/expert need
not be discounted and may serve as substantial evidence when it is supported by other
evidence in the record and consistent with the other evidence. Andrews v. Shalala,
53 F.3d 1035, 1041 (9th Cir. 1995).

Nurse practitioners, physicians’ assistants, and therapists (physical and mental
health) are not “acceptable medical sources” for the purpose of establishing if a
claimant has a medically determinable impairment. 20 C.F.R. § 416.913(a). Their
opinions are, however, relevant to show the severity of an impairment and how it
affects a claimant’s ability to work. 20 C.F.R. § 416.913(d). In order to discount the
opinion of a non-acceptable medical source, the ALJ must offer germane reasons for
doing so. Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1224 (9" Cir. 2010).’

In October 2014, Mary Pine, a certified physician’s assistant (PA-C) with
MVCC, completed a DSHS form in which she indicated Plaintiff could not lift over
10 pounds because she was right-handed and had undergone carpal tunnel surgery on
her that hand which left her with scar tissue and resulting numbness and pain,
rendering her unable to write and fill out job applications. (AR at p. 252). Pine
checked a box indicating Plaintiff was “severely” limited, that being “[u]nable to lift
at least 2 pounds or unable to stand or walk.” (AR at p. 253).

The Commissioner sent Plaintiff to James Opara, M.D., for a consultative

physical evaluation in February 2015. In his report, Dr. Opara offered a description

 

5
For claims filed on or after March 27, 2017, physician assistants are now

considered “acceptable medical sources.” 82 Fed. Reg. 5844 (Jan. 18, 2017).

ORDER GRANTING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT- 12

 
So Wa N Dn A FP WY NY

DO wpo NbN HN HN HN ND NY NO KR KF KF Ke HR Fe Re ee
oOo NN DO Un BR Wo NY KF TD Oo Wo NI Wo A BP WO NO KF SO

 

of Plaintiff's daily living activities:
When she wakes up in the mOMne |, she take care of
her children and takes them to school. She comes back
and takes her breakfast. She washes dishes and does.
other house chores, like cleaning, sweeping, and mopping.
She gets her children back from school in the earl

afternoon and then does cleaning of the house and goes

rocery shopping when needed. She takes care of her

sidlldren, Specily eir personal needs and makes dinner
for them and after that she goes to bed. She takes care of
her personal needs.

(AR at p. 281).

Based on his examination, he diagnosed Plaintiff with obesity, but “with no
associated diminished range of motion of the joints;” bilateral carpal tunnel syndrome
“with no weakness of grip and no wasting of the muscle of the hand;” and a large
incisional hernia in the suprapubic area, “tender to touch but reducible.” (AR at p.
283). He opined that Plaintiff had no limitation with regard to her capacity to stand,
walk or sit, and that she was limited to lifting/carrying 20 pounds occasionally and
10 pounds frequently due to her hernia. (/d.). He opined that there was no limitation
on Plaintiffs postural and manipulative activities. (/d.).

In November 2016, ARNP Mejia completed a DSHS form in which she, like
PA-C Pine in October 2014, checked a box indicating Plaintiff was “severely limited”
in that she was “[u]nable to lift at least 2 pounds or unable to stand or walk.” (AR at
p. 718). In October 2017, however, ARNP Mejia checked the box for “sedentary”
work indicating ability to lift 10 pounds maximum and frequently lift or carry articles
such as files and small tools. (AR at p. 708).

The ALJ provided “germane” reasons for discounting the opinions of PA-C
Pine and ARNP Mejia, and giving greater weight to the opinion of Dr. Opara. There
is “substantial evidence” in the record, as discussed above, which supports the ALJ’s
conclusion that the opinions of PA-C Pine and ARNP Mejia are not consistent with
the record evidence. The ALJ accurately noted as follows:

While the [Plaintiff] has moderate carpal tunnel syndrome
ORDER GRANTING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT- 13

 
So mA NN Bn nO FP WD NO

Do pO NO NHN WN WN NO NY HNO eR Re Re Ree Re Ree ee
Oo AD nH FP Ww NK TD ODO HANI DA FF Ww NY KF SO

 

in the right hand and some reduced strength in the hand, she
otherwise has full strength throughout the extremities. In
addition, the claimant has had limited follow-up treatment

for her carpal tunnel syndrome and pain, which suggests that

her symptoms are not as severe as she claims. The [Plaintiff]
also has not exhibited gait abnormalities that would prevent

her from standing or walking for six hours during the workday.
The claimant also remains quite active caring for her children,
which is inconsistent with sedentary or less than sedentary work.
She performs all aspects of care for her children by herself
including getting them up in the morning, assisting with personal
care, transporting them to school, and cooking them meals.

(AR at p. 22).

CONCLUSION

‘Substantial evidence” in the record supports the ALJ’s RFC determination that
Plaintiffcan perform “light” work, subject to occasional handling using her dominant
right upper extremity.° This determination is consistent in all relevant aspects with
the January/February 2016 opinions of state agency physicians, Howard Platter,
M.D., and Greg Saue, M.D., who reviewed the medical record. (AR at pp. 64-66;80-
82). Based on the RFC as determined by the ALJ, the VE identified jobs existing in
significant numbers in the national economy which the Plaintiff would be capable of
performing.

The ALJ rationally interpreted the evidence and “substantial evidence”- more

than a scintilla, less than a preponderance- supports her decision that Plaintiff is not

 

20 C.F.R. §416.967(b) defines “light” work as involving lifting no more
than 20 pounds, with frequent lifting and carrying of objects weighing up to 10
pounds. It may require a good deal of walking or standing, or sitting most of the

time with some pushing or pulling of arm or leg controls.

ORDER GRANTING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT- 14

 
Oo wa NI Dn an Ff WO NO KF

DO wo NO NO WN NWN NO NO NO RR KE RE Ree rE Rr Re REO
on NY WB Un BP Wo NY KH TD OO WBN BD Aan Ff WY NY KF SO

 

disabled.

Defendant’s Motion For Summary Judgment (ECF No. 13) is GRANTED and
Plaintiff's Motion For Summary Judgment (ECF No. 12) is DENIED. The
Commissioner's decision is AFFIRMED.

IT IS SO ORDERED. The District Executive shall enter judgment
accordingly, forward copies of the judgment and this order to counsel of record, and

close this file. x
DATED this_.3/ day of January, 2020.

   

N . SUKO
Senior United States District Judge

ORDER GRANTING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT- 15

 
